Exhibit 32 Certification Accompanying Periodic Report Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. ss. 1350) The undersigned, Samuel Martin, President and Chief Executive Officer of The Great Atlantic & Pacific Tea Company, Inc. (the ‘‘Company’’), and Frederic F. Brace, Chief Administrative Officer, Chief Restructuring Officer and Chief Financial Officer of the Company, each hereby certifies that (1) the Quarterly Report of the Company on Form 10-Q for the period ended December 3, 2011 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and the results of operations of the Company. Dated: January 17, 2012/s/ Samuel Martin Samuel Martin President and Chief Executive Officer Dated: January 17, 2012 /s/ Frederic F. Brace Frederic F. Brace Chief Administrative Officer, Chief Restructuring Officer Chief Financial Officer
